United States Court of Appeals
                      For the First Circuit


No. 12-1499

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                           WAYNE CARTER,

                       Defendant, Appellant.



           APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MAINE

           [Hon. George Z. Singal, U.S. District Judge]


                              Before

                   Torruella, Dyk* and Thompson,
                          Circuit Judges.



     J. Hilary Billings, Assistant Federal Defender, for appellant.
     Renée M. Bunker, Assistant United States Attorney, with whom
Thomas E. Delahanty II, United States Attorney, were on brief for
appellee.



                          April 30, 2014




*
    Of the Federal Circuit, sitting by designation.
             TORRUELLA, Circuit Judge. This criminal case comes to us

on direct appeal from a final judgment entered against Defendant-

Appellant Wayne Carter ("Carter") by the United States District

Court for the District of Maine. Carter was charged in a one-count

indictment with possessing a firearm following a prior conviction

of a misdemeanor crime of domestic violence, in violation of 18

U.S.C. §§ 922(g)(9) and 924(a). After Carter conditionally pleaded

guilty and reserved his right to appeal, the district court

sentenced him to be imprisoned for twelve months and one day.              The

execution of his sentence was stayed pending the resolution of this

appeal.

             Carter raises three claims on appeal.           First, he raises

a constitutional challenge, arguing that under the Supreme Court's

decision in District of Columbia v. Heller, 554 U.S. 570 (2008),

the government failed to demonstrate a "reasonably close fit"

between the purpose of the restriction (reducing the frequency of

deaths resulting from domestic violence) and the restriction itself

(in his words, "permanently dispossessing non-violent domestic

misdemeanants of their Second Amendment rights").

             Second,   he   brings    a    statutory   claim,   arguing    that

commission    of   simple   assault       by   recklessly   causing   offensive

physical contact does not constitute the "use or attempted use of

physical force" as required to qualify as a "misdemeanor crime of




                                      -2-
domestic violence," and thus his prior conviction cannot serve as

a valid predicate offense for purposes of § 922(g)(9).

           Third, Carter argues that under an exception to the

relevant sentencing guideline, he was entitled to a lesser sentence

because he possessed the firearm "solely for lawful sporting

purposes or collection."   See United States Sentencing Commission,

Guidelines Manual, § 2K2.1(b)(2) (Nov. 2011) ("USSG").

           We hold that Carter's constitutional claim is foreclosed

by binding precedent to the contrary, but that there may be some

merit to his statutory argument in light of the Supreme Court's

recent decision in United States v. Castleman, 134 S. Ct. 1405

(2014).   Finding that the record is insufficiently developed on

this issue, we vacate Carter's conviction and the district court's

denial of his original motion to dismiss the indictment, and we

remand the case for further proceedings consistent with this

opinion. Accordingly, we do not reach Carter's arguments regarding

the application of the relevant sentencing guidelines.

                           I. Background

A. Factual Background

           On March 20, 2010, Carter pawned a rifle at the Waldoboro

Trading Post in Waldoboro, Maine in exchange for a loan.      After

repaying the loan, he attempted to collect the rifle on April 16,

2010.   In order to retake possession, he completed a records check

form required by the Bureau of Alcohol, Tobacco, Firearms, and


                                -3-
Explosives ("ATF").   The return of the rifle was denied due to the

results of the records check, which indicated that Carter had prior

criminal convictions.1

           Further investigation revealed, among other things, that

in 1997 Carter had been convicted of a misdemeanor assault in

Maine.   Police records of the offense showed that on February 24,

1997, a police officer was called to Carter's home, where he lived

with his girlfriend, Annie Eagan ("Eagan"), and her two children

(at the time, one daughter was ten years old and the other daughter

was four months old).    Eagan told the officer that Carter had spit

in her face and shoved her on her right shoulder; her account was

corroborated by her ten-year-old daughter. Eagan said that she was

not hurt, did not want Carter arrested, and did not want to press

charges; she only wanted him removed from the house.   According to

the police report, Eagan recounted that Carter had struck her

before "here and there."    The responding officer noted that this

was the second time that she was called to the home to have Carter

removed.




1
   The presentence investigation report ("PSR") and revised PSR
prepared by the U.S. Probation Officer later cited twenty-two adult
criminal convictions, beginning when Carter was 18 years old in
1984 and extending through the age of 45 at the time the report was
prepared in 2010.     These included convictions for: disorderly
conduct, criminal mischief, assaults, violating protective orders,
probation violations, theft, operating under the influence, driving
to endanger, indecent conduct, marijuana possession, and unlawful
drug trafficking.

                                 -4-
           In an Information dated April 1, 1997, the Maine state

prosecutor charged that "Wayne Carter did intentionally, knowingly

or recklessly cause bodily injury or offensive physical contact to

Angie Eagan," in violation of the Maine general-purpose assault

statute.   See Me. Rev. Stat. tit. 17-A, § 207.     Carter pleaded

guilty in Knox County Superior Court in Rockland, Maine, and the

court adjudged him guilty as charged and convicted.      The court

sentenced him to serve thirty days in the Knox County Jail.

           On April 30, 2010, ATF agents went to Carter's home,

where they interviewed him regarding his attempt to collect the

pawned firearm.   Carter admitted that he recalled his previous

conviction for assaulting Eagan.

           As the investigation continued, the pawn shop's records

also revealed that Carter had pawned and redeemed three separate

rifles on multiple occasions between 2007 and 2010.   In total, he

pawned a firearm ten times during this period.2




2
   The transaction that prompted this investigation involved a
Ruger-brand "Mini-14 Ranch Rifle"; Carter pawned this rifle a total
of five times between 2008 and 2010.       Carter also pawned and
redeemed a Remington-brand, "Model 700," .270 caliber rifle on
three occasions between 2007 and 2009.      Finally, Carter twice
pawned and redeemed a Remington-brand, "Model 760 Gamemaster," .35
caliber rifle. Carter inherited the weapons following his father's
death in 2006. The firearms were kept in a locked cabinet at his
mother's house, and Carter only physically possessed the rifles in
connection with pawning them. He had not hunted since 2000, and he
did not discharge any of the firearms or engage in target shooting
during his ownership of the rifles.

                                -5-
B. Procedural Background

          On September 22, 2010, in a one-count indictment, a grand

jury charged Carter with the knowing possession of a firearm

following a previous conviction of a misdemeanor crime of domestic

violence, in violation of 18 U.S.C. §§ 922(g)(9) and 924(a).

Carter filed a motion to dismiss the indictment, arguing that the

Maine assault statute is not adequate to constitute a predicate

"misdemeanor   crime     of   domestic      violence"   for   purposes   of

§ 922(g)(9).       Carter recognized that then-current precedent was

contrary to his position, but nonetheless stated that he wished to

preserve his arguments on this point for purposes of appeal, citing

his belief that "the law in the area is in considerable flux."

          In   a    one-sentence   order,    the   district   court   denied

Carter's motion on the basis that United States v. Booker, 644 F.3d
12 (1st Cir. 2011), "serves as binding and controlling precedent

for the issues presented in Defendant's Motion."               Carter then

entered a conditional guilty plea, reserving his right to appeal

the district court's order on his motion to dismiss.

          Subsequently, Carter filed a supplemental motion to

dismiss the indictment, this time arguing that "Congress exceeded

its authority in enacting [§ 922(g)(9)] in that it deprives an

individual of a core right under the Second Amendment without

sufficient justification to pass either strict scrutiny or even

heightened scrutiny."     The district court also denied that motion,


                                   -6-
and Carter entered an amended conditional guilty plea, reserving

the right to appeal from the court's denial of both of his motions

to dismiss.3

          In Carter's only objection at sentencing, he argued that

he was entitled to a reduced sentencing range pursuant to the

"sporting purposes or collection" exception under the United States

Sentencing Guidelines.4 The district court rejected this argument,

finding that Carter failed to prove that he qualified for either

prong of the exception.    The court nonetheless varied from the

bottom of the guidelines range -- eighteen months -- and sentenced

Carter to a total term of imprisonment of twelve months and one

day.   Upon a motion by Carter, the court stayed the execution of

the sentence pending resolution of this appeal.


3
   In his original appellate brief before us, Carter renewed both
arguments he raised in his motions to dismiss the indictment. In
his reply brief, however, Carter conceded that these two issues
were foreclosed by our decision in United States v. Armstrong, 706
F.3d 1 (1st Cir. 2013), vacated, 82 U.S.L.W. 3566 (U.S. Mar. 31,
2014), but he sought to preserve his arguments for potential
further appellate review. On March 31, 2014, the Supreme Court
vacated our judgment in Armstrong and remanded the case to us for
further reconsideration in light of Castleman, 134 S. Ct. 1405.
See Armstrong, 82 U.S.L.W. 3566. Therefore, we must consider to
what extent Castleman impacts Carter's first two claims, which were
previously foreclosed by First Circuit precedent.
4
   That exception provides for a reduced sentencing range if the
defendant "possessed all ammunition and firearms solely for lawful
sporting purposes or collection, and did not unlawfully discharge
or otherwise unlawfully use such firearms or ammunition." USSG
§ 2K2.1(b)(2) (the "sporting purposes or collection" exception).
If Carter had qualified for the exception, his Guidelines
Sentencing Range would have been reduced from 18-24 months of
imprisonment to 0-6 months.

                               -7-
                              II. Discussion

A. Second Amendment Claim

            In    Carter's   first   claim       on   appeal,    he   renews    the

constitutional argument he previously raised in his supplemental

motion to dismiss the indictment.          Carter argues that § 922(g)(9)

"deprives a significant population of non-violent offenders from

exercising a core constitutional right" protected by the Second

Amendment. Relying on the Supreme Court's decision in Heller, 554
U.S. 570, he asserts that the Second Amendment "is an individual

right which may not be abrogated by governmental fiat without

compelling interests." Carter states that the government failed to

establish   any    such   basis   here,    and    that   given    this   lack   of

justification, § 922(g)(9) does not survive either strict scrutiny

or heightened scrutiny.

            Carter maintains that a restriction depriving competent

non-felons of their Second Amendment rights must be narrowly

tailored to a compelling governmental interest.                 He asserts that

"[b]ecause there is no reliable information that misdemeanants are

likely to misuse firearms at a rate any greater than those not

convicted of such petty crimes, the law fails constitutional

muster."    In Carter's view, the government has not established a

substantial connection between the harm sought to be avoided (a

reduction in the number of deaths due to domestic violence) and the

proscription enumerated in § 922(g)(9) (barring the possession of


                                     -8-
firearms by persons previously convicted of a misdemeanor crime of

domestic violence).     Therefore, Carter concludes that the statute

is an unconstitutional infringement of a fundamental right.

            Because Carter's claim raises a constitutional challenge

to a federal statute, we review this Second Amendment claim de

novo.    See Booker, 644 F.3d at 22.       Carter's constitutional claim

remains squarely foreclosed by our opinion in Booker.            Id. at 25-

26.     Like Carter, the defendants in Booker were both convicted

under § 922(g)(9) following prior convictions under the Maine

general-purpose      assault    statute,     and     both   "argue[d]   that

§ 922(g)(9) unconstitutionally abridges their Second Amendment

right to bear arms." Id. at 13-15.

            We resoundingly rejected this claim in Booker, reasoning

that there cannot "be any question that there is a substantial

relationship between § 922(g)(9)'s disqualification of domestic

violence misdemeanants from gun ownership and the governmental

interest in preventing gun violence in the home."            Id. at 25.    We

cited    Justice   Department   statistics    that    support   the   Supreme

Court's statement that "'[f]irearms and domestic strife are a

potentially deadly combination nationwide.'"           Id. (observing that

a firearm was used in approximately 65 percent of the 52,000

domestic murders between 1976 and 1996 (quoting United States v.

Hayes, 555 U.S. 415, 427 (2009))).         Given that "research has found

that '[t]he presence of a gun in the home of a convicted domestic


                                    -9-
abuser is "strongly and independently associated with an increased

risk of homicide,"'" id. at 26 (quoting United States v. Skoien,

614 F.3d 638, 643-44 (7th Cir. 2010)), we reasoned that "[i]t

follows that removing guns from the home will materially alleviate

the danger of intimate homicide by convicted abusers."                        Id.

Therefore,   we    concluded    that    "it   is    plain   that   §    922(g)(9)

substantially     promotes     an   important       government     interest     in

preventing domestic gun violence."            Id.

            The   appellant    in   Armstrong       also    brought     a    Second

Amendment challenge to his § 922(g)(9) conviction, but sought to

distinguish his case from Booker by characterizing his claim as an

"as-applied" challenge.        Armstrong, 706 F.3d at 7.              We rejected

Armstrong's claim for two reasons. First, we held that Armstrong's

"as-applied"      challenge    necessarily      failed      because    his    case

presented "the same kind of fact situation envisioned in Booker."

Id. at 8.       Second, we held that Armstrong's challenge failed

"because a sufficient nexus exists here between the important

government interest and the disqualification of domestic violence

misdemeanants like [Armstrong]."          Id.

            The Supreme Court's vacation of our judgment in Armstrong

for reconsideration in light of Castleman does nothing for Carter's

argument on this issue.         See Armstrong, 82 U.S.L.W. 3566.                The

defendant in Castleman did not challenge the constitutionality of

§ 922(g)(9), and the Supreme Court's opinion did not address the


                                       -10-
Second Amendment or the constitutionality of the statute.         See

Castleman, 134 S. Ct. at 1416.          Therefore, Castleman does not

impact our reasoning in Armstrong nor our holding in Booker with

respect to the constitutionality of § 922(g)(9).        As Carter has

conceded, his Second Amendment claim remains foreclosed by binding

precedent in this circuit.    See Booker, 644 F.3d at 25-26.

B. The Maine Assault Statute as a Predicate Crime of Conviction

          In Carter's second claim on appeal, he argues that the

commission of a simple assault by recklessly causing offensive

physical contact is inadequate to constitute a predicate conviction

of a "misdemeanor crime of domestic violence" for purposes of 18

U.S.C. § 922(g)(9).   Given that this issue depends upon the proper

interpretation of the relevant statutory language, we review this

question of law de novo.     See Booker, 644 F.3d at 17.    While the

question whether Carter's earlier assault conviction constitutes a

valid predicate offense under § 922(g)(9) is an issue of federal

law, we are bound by the Maine Law Court's interpretation of Maine

state law. See Johnson v. United States, 559 U.S. 133, 138 (2010).

          1. The Statutory Framework

          Carter was charged with -- and conditionally pleaded

guilty to -- violating the Lautenberg Amendment to the Gun Control

Act of 1968, 18 U.S.C. § 922(g)(9) (the "Lautenberg Amendment" or

"§ 922(g)(9)"). Under the Lautenberg Amendment, it is unlawful for

any person "who has been convicted in any court of a misdemeanor


                                 -11-
crime of domestic violence, to . . . possess in or affecting

commerce, any firearm or ammunition."   18 U.S.C. § 922(g)(9).   For

these purposes, a "misdemeanor crime of domestic violence" is

further defined in 18 U.S.C. § 921(a)(33)(A) as an offense that:

          (i) is a misdemeanor under Federal, State, or
          Tribal law; and

          (ii) has, as an element, the use or attempted
          use of physical force, or the threatened use
          of a deadly weapon, committed by a current or
          former spouse, parent, or guardian of the
          victim, by a person with whom the victim
          shares a child in common, by a person who is
          cohabiting with or has cohabited with the
          victim as a spouse, parent, or guardian, or by
          a person similarly situated to a spouse,
          parent, or guardian of the victim[.]

18 U.S.C. § 921(a)(33)(A) (emphasis added).

          Carter challenges whether the Maine assault statute "has,

as an element, the use or attempted use of physical force."      See

id.   Under the general-purpose assault provision in the Maine

Criminal Code, a person is guilty of "assault" if "[t]he person

intentionally, knowingly or recklessly causes bodily injury or

offensive physical contact to another person."   See Me. Rev. Stat.

tit. 17-A, § 207(1)(A).5   Carter conditionally pleaded guilty to


5
   A defendant is further guilty of "domestic violence assault" if
(1) the defendant violates the Maine simple assault provision, and
(2) "the victim is a family or household member."     See Me. Rev.
Stat. tit. 17-A, § 207-A(1)(A). Violation of either provision --
general-purpose assault or "domestic violence assault" --
constitutes a "Class D" crime under the Maine Criminal Code, which
is equivalent to a misdemeanor. See State v. Allen, 377 A.2d 472,
475 (Me. 1977) ("We therefore deem Class D and Class E crimes to be
the Criminal Code equivalents of misdemeanors.").          Carter's

                               -12-
this offense, as charged in his Information:             "Wayne Carter did

intentionally, knowingly or recklessly cause bodily injury or

offensive physical contact to Angie Eagan."6

           2. Carter's Statutory Arguments

           Carter levies three main arguments in support of his

position that reckless offensive contact (as prohibited by the

Maine   assault   statute)    does    not   meet   the   definition   of    a

"misdemeanor crime of domestic violence" involving "the use or

attempted use of physical force" against a domestic partner.

First, Carter argues that the "use or attempted use of physical

force" language requires intentional, and not merely reckless,

conduct.     Second,   even    if    non-violent   reckless    conduct     is

encompassed within the "use . . . of physical force" language,

Carter maintains that the combination of this language with the

"misdemeanor crime of domestic violence" language in § 922(g)(9) is

ambiguous in light of the Supreme Court's decision in Johnson, 559
U.S. 133, and thus the rule of lenity requires that his prior Maine

conviction cannot serve as a predicate offense.7             Third, Carter


Information charged him with "assault" under § 207(1)(A), but not
"domestic violence assault" under § 207-A(1)(A).
6
   As previously summarized, police reports indicated that these
charges stemmed from a 1997 domestic incident in which Carter spit
in Eagan's face and shoved her on her right shoulder. After the
entry of his guilty plea, Carter was sentenced to serve thirty days
in jail.
7
    On this point, we note that the Supreme Court expressly
disavowed  that  its  Johnson  decision would  control  the

                                     -13-
asserts that the canon of constitutional avoidance supports a

reading of § 922(g)(9) and § 921(a)(33)(A) that reaches only those

crimes that are committed through "intentionally violent conduct."8

            On several occasions, we have rejected similar challenges

to § 922(g)(9) convictions predicated upon prior convictions under

the Maine general-purpose assault and "domestic violence assault"

statutes.    See Armstrong, 706 F.3d at 3-7 (rejecting defendant's

claim that the Maine domestic violence assault statute could not

serve as a predicate offense for § 922(g)(9)); Booker, 644 F.3d at

13-14, 21 (affirming convictions predicated upon Maine's general-

purpose assault statute, and holding that "an offense with a mens

rea of recklessness may qualify as a 'misdemeanor crime of domestic

violence' under § 922(g)(9)"); United States v. Nason, 269 F.3d 10,


interpretation of the Lautenberg Amendment. See Johnson, 559 U.S.
at 143-44 ("We have interpreted the phrase 'physical force' only in
the context of a statutory definition of 'violent felony.' We do
not decide that the phrase has the same meaning in the context of
defining a misdemeanor crime of domestic violence. The issue is
not before us, so we do not decide it.").             Subsequently,
considering the Lautenberg Amendment in Castleman, the Supreme
Court explicitly rejected Castleman's rule-of-lenity argument
regarding § 922(g)(9), reasoning that there is no "'grievous
ambiguity or uncertainty in the statute, such that the Court must
simply guess as to what Congress intended.'" Castleman, 134 S. Ct.
at 1416 (quoting Barber v. Thomas, 560 U.S. 474, 488 (2010)).
8
  As explained in further detail herein, we have previously upheld
the constitutionality of § 922(g)(9). See, e.g., Booker, 644 F.3d
at 25-26. The Supreme Court's Castleman decision does not call
into question this constitutional determination.     Here, Carter
raises his constitutional doubt argument in three paragraphs. As
in Castleman, "the meaning of the statute is sufficiently clear
that we need not indulge [Carter]'s cursory nod to constitutional
avoidance concerns." See Castleman, 134 S. Ct. at 1416.

                                 -14-
20-21 (1st Cir. 2001) (holding that both actus reus variants of the

Maine assault statute -- bodily injury and offensive physical

contact -- necessarily involve the use of physical force).      Thus,

under our past precedent, all combinations of the actus reus and

mens rea required by the Maine assault statute were sufficient to

constitute the "use . . . of physical force" for purposes of

serving as a predicate offense for a § 922(g)(9) conviction.      See

Booker, 644 F.3d at 21; Nason, 269 F.3d at 20-21.

          Indeed, Carter conceded in his reply brief that his

arguments on this issue were foreclosed by then-binding precedent,

including Armstrong, which at the time was our most recent decision

affirming a § 922(g)(9) conviction predicated upon one of Maine's

assault statutes.   See Armstrong, 706 F.3d at 2-7.    Our opinion in

Armstrong, in turn, relied on our prior decisions in Booker, 644
F.3d 12, and Nason, 269 F.3d 10.       See Armstrong, 706 F.3d at 2.

However, because the Supreme Court recently vacated our judgment in

Armstrong and remanded the case for reconsideration in light of its

opinion in Castleman, 134 S. Ct. 1405, we must examine the impact

of Castleman upon our precedent, as relevant to Carter's arguments.

          3. The Supreme Court's Opinion in Castleman

          The defendant in Castleman pleaded guilty, in a Tennessee

court, to having "intentionally or knowingly cause[d] bodily injury

to" the mother of his child.   Castleman, 134 S. Ct. at 1408, 1409.

He was later indicted on two counts of violating § 922(g)(9), after


                                -15-
federal authorities learned that he was selling firearms on the

black market.     Id. at 1409.    Castleman argued that the Tennessee

statute did not "'ha[ve], as an element, the use . . . of physical

force.'"   Id. (quoting 18 U.S.C. § 921(a)(33)(A)(ii)).               A divided

Sixth   Circuit    panel    affirmed     the    dismissal      of   Castleman's

convictions on the § 922(g)(9) counts, holding that his Tennessee

conviction was not a valid predicate offense for purposes of

§   922(g)(9)   because    Castleman    could    have   been    convicted   for

"'caus[ing] a slight, nonserious physical injury with conduct that

cannot be described as violent.'"              See id. at 1409-10 (quoting

United States v. Castleman, 695 F.3d 582, 590 (6th Cir. 2012),

rev'd and remanded, 134 S. Ct. 1405).

           The Supreme Court granted certiorari to resolve a split

of authority among the circuit courts of appeals.              See id. at 1410

(comparing our decision in Nason, 269 F.3d at 18, which found that

§ 922(g)(9) "encompass[es] crimes characterized by the application

of any physical force," with United States v. Belless, 338 F.3d
1063, 1068 (9th Cir. 2003), which held that § 922(g)(9) covers only

"the violent use of force").           Concluding that Castleman's state

conviction qualified as a "misdemeanor crime of domestic violence,"

the Supreme Court reversed the Sixth Circuit's determination that

the district court had properly dismissed Castleman's two § 922

(g)(9) counts.    Id. at 1410, 1415-16.




                                   -16-
          In interpreting the meaning of "physical force" for

purposes of §§ 922(g)(9) and 921(a)(33)(A), the Supreme Court held

that this language encompasses "the common-law meaning of 'force'

-- namely, offensive touching."   Id. at 1410.    The Court explained

that "'[d]omestic violence' is not merely a type of 'violence'; it

is a term of art encompassing acts that one might not characterize

as 'violent' in a nondomestic context" -- acts such as slapping,

shoving, pushing, grabbing, hair-pulling, and spitting.       Id. at

1411 & n.5.

          Furthermore, the Court observed that the assault or

battery laws routinely used to prosecute domestic abusers, both at

the time § 922(g)(9) was enacted and continuing through the

present, "fall generally into two categories: those that prohibit

both offensive touching and the causation of bodily injury, and

those that prohibit only the latter."       Id. at 1413.   The Court

reasoned that an interpretation of "force" under § 921(a)(33)(A)

that excluded a mere "offensive touching" would have rendered the

Lautenberg Amendment "ineffectual in at least 10 States -- home to

nearly thirty percent of the Nation's population -- at the time of

its   enactment."   Id.   (footnote   omitted).      Concluding   its

interpretation of the meaning of "physical force" for purposes of

§ 922(g)(9), the Court held that this requirement is satisfied "by

the degree of force that supports a common-law battery conviction"

-- including an offensive touching.   Id.


                               -17-
            Next, the Court examined whether Castleman's conviction

qualified as a "misdemeanor crime of domestic violence."                Id.    The

Court   began     by    querying   whether     the   "categorical      approach"

articulated in Taylor          v. United States, 495 U.S. 575 (1990)

resolved the issue. Id. Under this approach, courts should "'look

to the statutory definition of the offense in question, as opposed

to the particular facts underlying the conviction.'" United States

v. Dávila-Félix, 667 F.3d 47, 56 (1st Cir. 2011) (quoting United

States v. Piper, 35 F.3d 611, 619 (1st Cir. 1994)).                      If the

"statutory definition" of the prior state offense necessarily met

the requirements of § 922(g)(9), then the Court would be able to

determine   that       "a   domestic   assault    conviction      in   Tennessee

categorically      constitutes     a   'misdemeanor      crime    of    domestic

violence.'"     See Castleman, 134 S. Ct. at 1414 (emphasis added).

            The    Castleman       Court      declined   to    make     such    a

determination, however, and instead expressed its skepticism by

stating that "[i]t does not appear that every type of assault

defined by [the Tennessee statute] necessarily involves 'the use or

attempted use of physical force, or the threatened use of a deadly

weapon.'"   Id. at 1413-14.        For example, the Court reasoned that,

under the Tennessee statute, "[a] threat . . . may not necessarily

involve a deadly weapon, and the merely reckless causation of

bodily injury . . . may not be a 'use' of force."                Id. at 1414.




                                       -18-
           Because the parties in Castleman did not contest that the

Tennessee statute is a "'divisible statute,'" the Court then

applied   the   "modified    categorical    approach,    consulting      the

indictment to which Castleman pleaded guilty in order to determine

whether   his   conviction   did   entail   the   elements   necessary   to

constitute the generic federal offense."            Id. at 1414 (citing

Descamps v. United States, 133 S. Ct. 2276, 2281-82 (2013)).              In

Castleman, the Court held, "that analysis is straightforward:

Castleman pleaded guilty to having 'intentionally or knowingly

cause[d] bodily injury' to the mother of his child, and the knowing

or intentional causation of bodily injury necessarily involves the

use of physical force."       Id. at 1414 (alteration in original)

(internal citation omitted).        The Court reasoned that "[i]t is

impossible to cause bodily injury without applying force in the

common-law sense," and "the knowing or intentional application of

force is a 'use' of force."        Id. at 1415.     Therefore, the Court

concluded that Castleman's conviction was a valid predicate offense

for § 922(g)(9), because his "indictment makes clear that the use

of physical force was an element of his conviction."          Id.9




9
   The Supreme Court further held that it was not persuaded by
"Castleman's nontextual arguments," his "invocation of the rule of
lenity," and his "cursory nod to constitutional avoidance
concerns." Id. at 1415-16.

                                   -19-
             4. The Modified Categorical Approach

             Here, Carter does not contend that the Maine general-

purpose assault statute is an "indivisible" statute.           See id. at

1414; Descamps, 133 S. Ct. at 2281-82.10 Nor could he, as the Maine

statute "sets out one or more elements of the offense in the

alternative."     See Descamps, 133 S. Ct. at 2281; see also Me. Rev.

Stat. tit. 17-A, § 207(1)(A) (providing that a person is guilty of

"assault" if "[t]he person intentionally, knowingly or recklessly

causes bodily injury or offensive physical contact to another

person")     (emphasis   added).    Therefore,   the   Maine   statute   is

divisible, and "[w]e may accordingly apply the modified categorical

approach."     See Castleman, 134 S. Ct. at 1414.

             The Maine general-purpose assault statute is divisible

into   six    permutations   of    subsumed   offenses,   based   on     the

combination of one element from each of two categories: (1) mens

rea ("intentionally, knowingly or recklessly"), and (2) actus reus

("causes bodily injury or offensive physical contact to another

person").     See Me. Rev. Stat. tit. 17-A, § 207(1)(A).          We have

previously held that both actus reus prongs of the Maine statute --



10
   An "indivisible" statute does not contain alternative elements,
but instead "has a single, indivisible set of elements." Descamps,
133 S. Ct. at 2281-82. In Descamps, the Supreme Court held that
courts -- in determining whether a past conviction constitutes a
predicate offense for purposes of the sentencing enhancements
enumerated in the Armed Career Criminal Act, 18 U.S.C. § 924(e) --
may apply the "modified categorical approach" to divisible
statutes, but not to indivisible statutes. See id.

                                    -20-
bodily    injury    and   offensive      physical     contact       --    "necessarily

involve      the   use   of   physical    force"      and    thus    can    support   a

conviction under the Lautenberg Amendment.                  See Nason, 269 F.3d at

21.    Subsequent controlling authority has not undermined this

holding or reasoning.           See, e.g., Castleman, 134 S. Ct. at 1410-13

(holding that an offensive touching, or the force supporting a

common-law battery conviction, is sufficient to constitute the use

of physical force for purposes of § 922(g)(9)); id. at 1415 ("It is

impossible to cause bodily injury without applying force in the

common-law sense."); Booker, 644 F.3d at 18 (rejecting the argument

that   the    Supreme     Court's    opinion     in   Johnson,       559 U.S. 133,

"repudiate[d] Nason's holding that 'offensive physical contact'

involves     the   'use    of    physical   force'     within       the    meaning    of

§ 922(g)(9)").

              In Booker, we further considered whether the Lautenberg

Amendment requires a heightened mens rea requirement -- "namely,

whether the federal definition of 'misdemeanor crime of domestic

violence' can be read to prescribe an intentional state of mind for

a qualifying predicate offense."                Booker, 644 F.3d at 18.               We

rejected that argument, holding that "the statutory definition of

'misdemeanor crime of domestic violence' does not prescribe an

intentional mens rea" and that a prior "offense with a mens rea of

recklessness" may support a conviction under § 922(g)(9).                      Id. at

21.


                                         -21-
               However, the Supreme Court's recent decision in Castleman

casts doubt upon this holding.       See Castleman, 134 S. Ct. at 1414

& n.8.     Dictum in Castleman suggests that "the merely reckless

causation of bodily injury under [the Tennessee assault statute]

may not be a 'use' of force."        Id. at 1414.       In support of this

proposition, the Supreme Court noted that "the Courts of Appeals

have almost uniformly held that recklessness is not sufficient" to

"constitute a 'use' of force."        Id. at 1414 n.8 (contrasting our

holding in Booker with the holdings of the Second, Third, Fourth,

Fifth,    Sixth,     Seventh,   Eighth,    Ninth,    Tenth,   and   Eleventh

Circuits).       Ultimately, the Court did not need to resolve the

recklessness question in Castleman, because "Castleman pleaded

guilty    to    having   'intentionally    or   knowingly   cause[d]   bodily

injury' to the mother of his child, and the knowing or intentional

causation of bodily injury necessarily involves the use of physical

force."     Id. at 1414 (alteration in original) (internal citation

omitted).

               Based upon the Supreme Court's reasoning in Castleman,

however, the validity of Carter's § 922(g)(9) conviction may depend

on which mens-rea prong of the Maine general-purpose assault

statute served as the basis for his guilty plea and conviction.11


11
   Given that Castleman does not directly overrule Booker, stare
decisis would normally bind us to adhere to our earlier ruling on
this issue. See, e.g., United States v. Rodríguez-Pacheco, 475
F.3d 434, 441 (1st Cir. 2007) (stating that "[a] panel of this
court is normally bound to follow an earlier panel decision that is

                                    -22-
Therefore, there remains a question as to which subsumed offense

Carter pleaded guilty under the divisible Maine assault statute.

             5. The "Approved" Shepard Documents

             To answer this question, under the modified categorical

approach, we may "consult[] the trial record -- including charging

documents,    plea   agreements,   transcripts   of   plea   colloquies,

findings of fact and conclusions of law from a bench trial, and

jury instructions and verdict forms" -- in order to "determine

which statutory phrase was the basis for the conviction" under such


closely on point"). However, "we have recognized two exceptions to
this stare decisis rule."     Id.   First, we may depart from an
existing panel decision when subsequent controlling authority --
such as a Supreme Court opinion, First Circuit en banc opinion, or
a new statute -- undermines our earlier opinion.      Id.   Second,
there is a "limited exception that permits one panel to overrule
another in 'those relatively rare instances in which authority that
postdates the original decision, although not directly controlling,
nevertheless offers a sound reason for believing that the former
panel, in light of fresh developments, would change its collective
mind.'" Id. at 442 (quoting Williams v. Ashland Eng'g Co., 45 F.3d
588, 592 (1st Cir. 1995) (subsequent case history omitted)).

     The Supreme Court's statements in Castleman -- that "the
merely reckless causation of bodily injury . . . may not be a 'use'
of force," Castleman, 134 S. Ct. at 1414, and that "the Courts of
Appeals have almost uniformly held that recklessness is not
sufficient" to "constitute a 'use' of force," id. at 1414 n.8 --
provide a "'sound reason'" for thinking that the Booker panel
might well "'change its collective mind'" in light of Castleman.
See Rodríguez-Pacheco, 475 F.3d at 442 (quoting Williams, 45 F.3d
at 592). Nonetheless, we need not decide today whether, in light
of Castleman, a conviction under the "recklessly" prong of the
Maine statute satisfies the "use or attempted use of physical
force" requirement for purposes of § 922(g)(9), as the underlying
documents may ultimately show that Carter's conviction was under
one of the other two mens-rea prongs of the statute --
"intentionally" or "knowingly."    See Me. Rev. Stat. tit. 17-A,
§ 207(1)(A); Castleman, 134 S. Ct. at 1414-15.

                                   -23-
a divisible statute. Johnson, 559 U.S. at 144; see also Castleman,
134 S. Ct. at 1414; Descamps, 133 S. Ct. at 2281; Shepard v. United

States, 544 U.S. 13, 26 (2005) (plurality opinion); Taylor, 495
U.S. at 602. In this context, "the facts underlying the conviction

are relevant . . . only to identify which crime is the crime of

conviction where (as is often true with divisible statutes) it is

unclear which subsumed offense the defendant pled to or was found

to have violated."   Campbell v. Holder, 698 F.3d 29, 33 (1st Cir.

2012).

          Where, as here, the earlier state conviction involved a

guilty plea, "the record of conviction will consist mainly of the

charging document, written plea agreement, and transcript of the

change-of-plea colloquy."   United States v. Turbides-Leonardo, 468
F.3d 34, 39 (1st Cir. 2006).      In addition to these "approved"

records,12 a federal court may also consider "some comparable

judicial record," United States v. Farrell, 672 F.3d 27, 30 (1st

Cir. 2012), or "any explicit factual finding by the trial judge to

which the defendant assented," Shepard, 544 U.S. at 16.

          However,   "the   information   used   to   characterize   the

putative predicate offense must be 'confined to [the] records of

the convicting court.'" Turbides-Leonardo, 468 F.3d at 39 (quoting


12
   These documents -- including the indictment, plea colloquy, and
jury instructions -- are sometimes called "Shepard documents." See
United States v. Mouscardy, 722 F.3d 68, 77 (1st Cir. 2013); United
States v. Hart, 674 F.3d 33, 41 (1st Cir. 2012); see also Shepard,
544 U.S. at 26; Taylor, 495 U.S. at 602.

                                -24-
Shepard, 544 U.S. at 23).   In the subsequent federal proceeding,

the district court avoids undertaking an independent evidentiary

inquiry -- outside of the record of conviction -- into the factual

basis for the predicate state offense.     See Shepard, 544 U.S. at

20; United States v. Giggey, 551 F.3d 27, 40 (1st Cir. 2008);

Turbides-Leonardo, 468 F.3d at 39 ("[A]n inquiring court cannot

retry the original case but, rather, must restrict its probing to

the record of conviction."). Therefore, courts may not rely on the

police reports related to the earlier conviction.      Shepard, 544
U.S. at 16; Farrell, 672 F.3d at 30.13   Similarly, "'a presentence

report in a subsequent case ordinarily may not be used to prove the

details of the offense conduct that underlies a prior conviction.'"

Dávila-Félix, 667 F.3d at 57 (quoting Turbides-Leonardo, 468 F.3d

at 39).

          Thus, to determine which subsumed offense under Maine's

assault statute formed the basis for Carter's guilty plea and

conviction, we look to the relevant "approved" documents from the

record of that earlier assault conviction.     See, e.g., Hart, 674
F.3d at 41; Farrell, 672 F.3d at 30.   Those documents in the record


13
   See also United States v. Beardsley, 691 F.3d 252, 272 (2d Cir.
2012) ("[W]hile looking to police reports and other hearsay
accounts of the underlying conduct leading to the conviction would
be dangerous -- since that information was never submitted to a
jury, or formally admitted by the defendant -- and would lead to
time-consuming fact-finding ventures by sentencing courts, looking
to the formal documents related to the case, as is permitted where
the modified categorical approach applies, would not seem to
present those problems.").

                               -25-
currently before us are inconclusive.             Carter introduced eight

pages of records pertaining to the relevant assault conviction in

Maine state court.14     These records include the Information dated

April 1, 1997; a docket sheet pertaining to the case, which

includes certain minutes of the proceedings before the Maine state

court and the court's judgment; and the Knox County Sheriff's

Department incident report, including the arresting officer's

narrative and the victim's statement.

            The former two documents -- the Information and the

docket sheet -- are of no use here in determining which subsumed

offense formed the basis of Carter's prior assault conviction.15

The latter document -- the police incident report -- might include

sufficient details to make such a determination, but we are

precluded from using it for that purpose.          See, e.g., Shepard, 544
U.S. at 16 (when applying the modified categorical approach, courts

may   not   rely   on   the   police    reports   underlying   the   earlier



14
    These records were appended both as an addendum to Carter's
appellate brief and as exhibits to his original motion to dismiss
the indictment before the district court.
15
   The Information merely restates the alternative elements of the
divisible statute: "Wayne Carter did intentionally, knowingly or
recklessly cause bodily injury or offensive physical contact to
Angie Eagan."    Thus, the Information does not help distinguish
which mens rea prong forms the basis of Carter's conviction. As
relevant here, the docket sheet states that Carter was arraigned
and "waived reading, plea -- guilty," and then was adjudged to be
"guilty of Assault, Class D (17-A § 207) as charged and convicted."
The docket sheet does not provide further details regarding
Carter's guilty plea and conviction.

                                       -26-
conviction); Farrell, 672 F.3d at 30 (same); Beardsley, 691 F.3d at

272 (same).       In the record before us, there is no evidence

regarding a plea colloquy, plea agreement, or any findings of fact

by the Maine state court.      It is not clear whether a transcript of

the plea colloquy exists, whether a written plea agreement is

available, whether the state court made any findings of fact, or

whether   there   are   any   other    "approved"    Shepard     documents   or

comparable judicial records available with respect to Carter's

prior assault conviction. See Shepard, 544 U.S. at 26; Taylor, 495
U.S. at 602; Mouscardy, 722 F.3d at 77.               Thus, on the Shepard

documents   currently    before   us,    the   record    is    insufficiently

developed to determine which variant of the Maine general-purpose

assault statute served as the basis for Carter's conviction.

            The district court denied Carter's motion to dismiss on

this issue in a one-sentence order based on our decision in Booker,

reasoning that Booker "serves as binding and controlling precedent

for the issues presented in Defendant's Motion."              Given that -- at

the time -- Booker and Nason together established that every

variant   of   the   Maine    general-purpose       assault    statute   could

constitute a "misdemeanor crime of domestic violence," see Booker,
644 F.3d at 21; Nason, 269 F.3d at 11-12, 21, it is understandable

that the parties failed to proffer additional Shepard documents.

Cf., e.g., United States v. Holloway, 630 F.3d 252, 263 (1st Cir.

2011) ("At the time the government had the opportunity to introduce


                                      -27-
Shepard type documents beyond the indictment alone to support its

theory but did not do so.        Because, however, both the government

and the district courts were operating on the premise that Mangos

remained good law, the failure to proffer such evidence was more

than understandable.").      As such documents may exist, we think it

appropriate to remand the case to the district court to allow the

parties to further develop the record on this issue.

          Accordingly,      we     vacate    Carter's    conviction   and   the

district court's denial of his original motion to dismiss the

indictment,    and   we   remand    the     case   for   further   proceedings

consistent with this opinion and in light of the Supreme Court's

opinion in Castleman, 134 S. Ct. 1405, and its vacation of our

judgment in Armstrong, see 82 U.S.L.W. 3566.               Cf. Holloway, 630
F.3d at 263 (vacating the appellants' sentences, remanding for

resentencing, and reasoning that "[u]nder the circumstances, we

perceive no unfairness in allowing the government the opportunity

to pursue both . . . theories on remand, using Shepard approved

documents").

C. Sporting/Collection Exception Under the Sentencing Guidelines

          Given that we are vacating Carter's conviction, we need

not reach his arguments regarding the application of the Sentencing

Guidelines. See, e.g., United States v. Cameron, 699 F.3d 621, 653

(1st Cir. 2012) ("Because we must reverse Cameron's conviction with

respect to six counts, we need not reach his sentencing challenge


                                     -28-
at this time."); United States v. Rosa-Ortiz, 348 F.3d 33, 36 n.5

(1st Cir. 2003) ("Because we hold that Rosa–Ortiz's conduct was not

a crime within the statute of conviction, however, we do not reach

the sentencing issue.").

                           III. Conclusion

          For the foregoing reasons, we affirm the district court's

denial of Carter's supplemental motion to dismiss the indictment on

constitutional grounds; we vacate his conviction and the district

court's denial of his original motion to dismiss the indictment on

statutory grounds; and we remand the case to the district court for

further proceedings consistent with this opinion and in light of

the Supreme Court's opinion in Castleman, 134 S. Ct. 1405, and its

vacation of our judgment in Armstrong, see 82 U.S.L.W. 3566.

          AFFIRMED IN PART, VACATED IN PART, AND REMANDED.




                                -29-